Citation Nr: 0527150	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  

By rating decision in November 1989, the Regional Office (RO) 
denied the veteran's claim for service connection for a back 
disorder.  The Board confirmed and continued this denial in a 
June 1990 decision.  Following an April 2002 claim to reopen 
his claim for service connection for a back disability, the 
RO in a June 2002 rating decision concluded that new and 
material evidence had been submitted and reopened the claim.  
However, the RO denied service connection for a back 
disorder.  The veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2003.  
In a May 2004 decision, the Board concluded that the evidence 
was new and material, and reopened the veteran's claim for 
service connection for a back disability.  The Board remanded 
the case to the RO for additional development of the record.  
The case is again before the Board for appellate 
consideration.  


FINDING OF FACT

A chronic back or lumbar spine disorder was not present in 
military service nor was a lumbar spine disorder demonstrated 
until many years thereafter; there is no competent medical 
evidence attributing a current back disorder to military 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor may degenerative joint disease (DJD) be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in May 2002, prior to the denial of service connection for a 
back disability in June 2002.  Moreover, the January 2003 
SOC, additional VCAA letters in October 2004 and January 
2005, and the April 2005 SSOC have specifically advised him 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, lay statements, post service private and VA medical 
records, and statements and testimony from the veteran.  VA 
made all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record shows that such an 
examination was conducted in February 2005.  Additional 
evaluation is no necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the claim for service connection for a 
back disability is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records is negative for any 
complaints of, treatment for, or diagnosis of the claimed 
disability.  This includes a July 1952 separation examination 
report.  There are service records (commander's reports), 
however, which reflect that the veteran was treated for an 
unnamed problem by a medical officer on several occasions 
between July and September 1951.  

Post service private treatment records dated from 1976 
through 1998 are of record.  These documents include an 
initial report of low back problems in August 1976.  A 
private physician reported at that time that X-rays showed 
"fairly far advanced" arthritic spur formation throughout 
the lumbar spine.  The veteran related that his right lower 
back and hip area had been painful for the past 3-4 weeks.  
Subsequently dated private records in 1987 show that the 
veteran was seen again for low back complaints that had been 
present for several years.  Examination showed severe 
curvature of the spine and degenerated lumbosacral spine.  He 
was placed on medications.  The diagnosis of severe curvature 
of the spine and degenerative lumbosacral spine was confirmed 
when examined in December 1988.  

Post service VA records include a September 1996 magnetic 
resonance imaging (MRI) examination.  The impression was of 
acquired spinal stenosis, severe at L3-4 and L4-5, less 
severe at L5-S1.  

At the time of a February 2005 VA orthopedic examination, the 
examiner noted that the claims file had been reviewed and 
that while the service records were negative for treatment 
for a back disorder, there was evidence of several underlying 
visits to a medical unit.  The veteran indicated that these 
inservice treatment visits were precipitated by a back injury 
sustained in a lifting injury.  He reported a continuing back 
problem after this injury, to include treatment in 1953 by a 
private physician.  Records of this treatment were 
unavailable.  The examiner noted, however, that there were 
records dated from 1976 which showed DJD of the lumbosacral 
spine.  

At the time of this evaluation, the veteran said that his 
back hurt all of the time.  There was occasional radiating 
pain into a lower extremity.  The back hurt more after 
physical activity such as mowing the lawn.  He experienced 3-
4 flare-ups per month.  Examination showed that he walked 
with a normal gait and had no functional limitations on 
standing or walking.  There was evidence of gross scoliosis 
and pain with lumbar spine motion.  There was some limitation 
of motion but no gross neurologic deficit.  The examiner 
noted that a previously accomplished MRI had shown acquired 
spinal stenosis, severe at L3-4 and L4-5.  The final 
diagnosis was DJD of the lumbosacral spine with acquired 
spinal stenosis with limitation in function because of pain, 
mild to moderate.  The examiner provided the following 
conclusion regarding the veteran's back disability.  

Although he does not give any history of 
any falls or anything but he does give a 
history of lifting a heavy lid which 
sometimes can cause a herniated disk 
which the veteran does not have any 
evidence of.  There is no medical 
evidence in the literature to suggest 
that lifting something heavy one time can 
lead to severe degenerative joint disease 
or lumbar stenosis later on in life.  
Given that there are no medical records 
in his chart about the incident and what 
happened at that time, I can not without 
resorting to speculation give an opinion 
as to whether the veteran's current back 
condition or back disability occurred on 
active duty.  

In numerous statements of record and at the time of his 
testimony at a Travel Board hearing in September 2003, the 
veteran asserted that he was treated during service for a 
back injury which was incurred when he was lifting a very 
heavy cast iron cover on a tank.  He recalled that he was 
taped from his shoulder blades to his tail bone for 
approximately 30 days.  He was restricted to his tent area.  
He recovered and was not concerned with his back at the time 
of discharge as he was not experiencing back symptoms at that 
time.  After service, however, he aggravated his back 
condition.  He was seen by a private physician who initially 
treated him with traction and medicines.  The veteran 
indicated that these records are no longer available.  The 
Board notes that in a September 2003 statement, the veteran 
reported that his initial post service treatment for a back 
condition was within 6 months after separation.  He argued 
that the separation examination report should not be 
considered valid evidence since it is known how such exams 
are handled when soldiers come home from war and have been 
away from home for years.  

The Board notes that the claims file includes three 
statements as submitted by fellow servicemen who served with 
the veteran who recollect that the veteran was treated for a 
back injury in the summer of 1951.  

After reviewing all of the evidence, the Board finds that the 
veteran's current low back disorder, diagnosed as DJD of the 
lumbosacral spine with acquired spinal stenosis with 
limitation in function because of pain, mild to moderate, was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The Board has considered the evidence in support of the 
veteran's claim that he injured his back during service.  In 
addition to the veteran's statements, the Board notes that 
there are three lay statements attesting to the fact that the 
veteran injured his back in 1951.  Additionally, commander's 
reports show treatment on several occasions for an unnamed 
condition (presumably, a back condition) in 1951.  However, 
it is pointed out that no significant back disorder was noted 
during service, to include at the time of service separation 
examination.  The veteran has alluded to the fact that the 
separation examinations are cursory and not thorough, but he 
also points out that he did not report back problems at the 
time, as he was symptom free.  In any case, musculoskeletal 
exam was described as normal.  Moreover, there are no post 
service clinical records reflecting a chronic back disorder 
until 1976, many, many years after service.  While the 
veteran alleges post service treatment by a private physician 
shortly after service and thereafter, records corroborating 
this treatment are unavailable.    

There simply is no medical documentation of a chronic back 
disorder during service, nor are there medical records to 
suggest continued back problems after service.  It is pointed 
out to the veteran that the denial of his claim is not 
particularly based on the fact that there is no report of 
inservice treatment for a back disorder.  Even assuming that 
he was treated for residuals of a back injury, the claim 
would be denied in that the medical evidence does not reflect 
a chronic back disorder until many years after service, and 
because the medical evidence does not reflect that this 
condition resulted from any incident of military service.  
Also in support of this opinion is the VA physician's report 
from 2005.  The entire claims file was reviewed and the 
veteran was examined.  The examiner pointed out that there 
was no medical literature that suggested that lifting a heavy 
object would lead to severe lumbar spine DJD or stenosis 
later in life.  The physician also pointed out that it would 
be pure speculation to relate the back condition to active 
duty given the medical evidence of record which was negative 
for actual clinical diagnosis of a back condition until years 
after service.  

The evidence is convincing that any inservice back disorder 
resolved, and there is no medical evidence of additional 
chronic low back disorder until many years thereafter.  To 
the extent that the veteran has offered his own theory that 
his current back problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, will 
not support his claim.  He is competent as a layperson to 
report on that which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that lumbar DJD and stenosis were 
not incurred in or aggravated by service, and DJD may not be 
presumed to have been incurred therein.  


ORDER

Service connection for a back disability is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


